Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 27, 2022

                                    No. 04-21-00251-CV

                             Herbert Lawrence POLINARD, Jr.,
                                         Appellant

                                             v.

Jo Ann KARAMBIS, Margaret Comparin Karambis, Ronaldo Dunagan, Lynda C. Spence, and
                              eXp Realty LLC,
                                  Appellees

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-11887
                        Honorable Antonia Arteaga, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. We ORDER all costs of this appeal assessed against appellant, Herbert
Lawrence Polinard, Jr.

       It is so ORDERED on April 27, 2022.


                                              _____________________________
                                              Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of April, 2022.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court